UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7024



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY JOHN PULLIAM,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-02-134; CA-04-887)


Submitted:   November 17, 2005         Decided:     December 12, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy John Pulliam, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Timothy John Pulliam seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2000) motion.            The order is

not   appealable   unless   a   circuit    justice   or    judge   issues    a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner    satisfies     this   standard   by

demonstrating that reasonable jurists would find both that the

district   court’s   assessment    of   his   constitutional       claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.            See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Pulliam

has not made the requisite showing.             Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   DISMISSED


                                  - 2 -